                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DWAYNE JOSEPH MIDDLETON,                         )
 # Y21267                                         )
                                                  )
                Plaintiff,                        )
                                                  )          Case No. 18−cv–1995−JPG
 vs.                                              )
                                                  )
 JANE DOE, Nurse Practitioner, Franklin           )
 County Jail, and                                 )
 JANE DOE, Doctor, Franklin County Jail,          )
                                                  )
                Defendants.                       )



                             JUDGMENT IN A CIVIL CASE
 GILBERT, District Judge:

       This action came before the Court, District Judge J. Phil Gilbert, and the following decision

was reached:

       JUDGMENT IS HEREBY ENTERED AGAINST Plaintiff and IN FAVOR OF

Defendants. Plaintiff shall recover nothing, and the action is DISMISSED with prejudice, the

parties to bear their own costs. This dismissal shall count as a “strike” under 28 U.S.C. § 1915(g).

       DATED: February 26, 2019

                                      MARGARET M. ROBERTIE, CLERK OF COURT

                                                      By: s/ Tanya Kelley
                                                          Deputy Clerk

APPROVED: s/J. Phil Gilbert
          J. PHIL GILBERT
          United States District Judge
